SUPREME COURT OF MISSOURI
                                          en banc

MISSOURI COALITION FOR                          )       Opinion issued February 4, 2020
THE ENVIRONMENT AND                             )
THOMAS J. SAGER,                                )
                                                )
             Appellants,                        )
                                                )
v.                                              )      No. SC97913
                                                )
STATE OF MISSOURI,                              )
                                                )
             Respondent.                        )

                       Appeal from the Circuit Court of Cole County
                          The Honorable Patricia Joyce, Judge

      Thomas Sager and the Missouri Coalition for the Environment (collectively, the

coalition) appeal the circuit court’s grant of summary judgment in the State’s favor on the

coalition’s petition for declaratory and injunctive relief claiming Senate Bill No. 35 (SB

35), now codified at section 34.030, RSMo Supp. 2017,1 violates the Missouri

Constitution in numerous respects.       The circuit court properly granted summary

judgment.




1
  Although SB 35 took effect in 2017, much of the discussion in this opinion concerns
the version of section 34.030 in effect prior to the 2017 change. References to section
34.030 and all other statutes, therefore, are to RSMo 2016, unless otherwise stated.
       The coalition claims that, by regulating land purchases by both the Missouri

Department of Natural Resources (DNR) as well as other state agencies, SB 35 violated

the single-subject and clear-title requirements in article III, section 23 of the Missouri

Constitution. The single subject of the bill was state purchases of land, which this Court

finds was clearly expressed in its title. The coalition also failed to show the bill’s original

purpose changed prior to final passage in violation of the original-purpose requirement of

article III, section 21; the purpose of requiring notice and hearing prior to purchases of

land – thereby achieving greater transparency – remained the same. Additionally, there is

no merit to the coalition’s argument that SB 35 implicitly amended other laws governing

DNR and that the full text of those other laws, therefore, should have been set out in the

final bill pursuant to article III, section 28. The duties and powers of state agencies,

including DNR, often are set out in multiple statutes. The coalition can cite to no case

holding that a bill imposing obligations on an agency implicitly amends other statutes

regulating that agency and, therefore, must set out the full language of those other

statutes.

       Finally, summary judgment was proper on the coalition’s claim that SB 35 is an

invalid special or local law in violation of article III, section 40(30) because it is treated

differently from other agencies with the constitutional power to purchase land.

Missouri’s constitution gives DNR and other constitutionally created agencies separate

powers and duties, and Missouri statutes do not offend section 40(30) by treating them

differently. Moreover, DNR is a statewide agency and its authority to purchase land after

notice and comment pursuant to SB 35 applies to the state as a whole. SB 35 is not a

                                                  2
special or local law. For these reasons, the judgment is affirmed.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Prior to 2017, section 34.030 gave the commissioner of administration authority to

“negotiate all leases and purchase all lands, except for such departments as derive their

power to acquire lands from the constitution of the state.” § 34.030. As originally

introduced, SB 35 repealed this version of section 34.030, replaced it with identical

language, and added certain notice and hearing requirements with which the

commissioner must comply before purchasing such land.                2017 Mo. S.B. 35 (as

introduced Jan. 4, 2017).

       Prior to its enactment, the legislature amended SB 35 by narrowing its notice and

hearing requirements to apply only to purchases of land greater than a certain size and by

adding DNR to the list of state agencies required to follow the notice and hearing

provisions set out in the bill:

       2. When the commissioner of administration contracts to purchase lands on
       behalf of any department of state that will be owned and managed by such
       department or when the department of natural resources contracts to
       purchase lands that will be owned or managed by the department of
       natural resources, and such lands exceed sixty or more acres in a single
       transaction or such purchase price exceeds two hundred fifty thousand
       dollars in a single transaction, the respective department shall:

               (1) Provide public notice on its departmental website and to each
               publically elected official that represents all or part of the county in
               which the land to be purchased is located at least sixty days prior to
               the department of natural resources purchasing such land or the
               commissioner of administration purchasing such land on behalf of a
               department;

               (2) Provide public notice in one newspaper … in every county in
               which the department of natural resources intends to purchase

                                                  3
              land or the commissioner of administration intends to purchase
              private land on behalf of a department …; and
              (3) Hold a public hearing in every county in which the department
              of natural resources intends to purchase land or the
              commissioner of administration intends to purchase land on behalf
              of a department. The department shall provide public notice of the
              public hearing on its departmental website and in writing to each
              publically elected official who represents all or part of the county in
              which the land to be purchased is located …

§ 34.030.2, RSMo Supp. 2017 (amendments added to the bill in bold).

       In May 2018, the coalition filed its suit for declaratory and injunctive relief

alleging SB 35 violated several of the Missouri Constitution’s procedural requirements

for the passage of legislation. The circuit court granted summary judgment in the State’s

favor on all counts.      The coalition appeals.      This Court has exclusive appellate

jurisdiction over cases involving the validity of state statutes or constitutional provisions.

Mo. Const. art. V, § 3.

II.    STANDARD OF REVIEW AND BURDEN OF PROOF

       When the issue on appeal is whether a factual question should have precluded

summary judgment, this Court “will review the record in the light most favorable to the

party against whom judgment was entered.” ITT Commercial Finance Corp. v. Mid-Am.

Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). This Court “accord[s] the

non-movant the benefit of all reasonable inferences from the record.” Id. Here, the

coalition challenges the passage of SB 35 on the basis that the manner of the bill’s

passage did not comply with procedural requirements set out in Missouri’s constitution

governing how bills are to be written and passed. Because the constitutional validity of a

state statute is an issue of law, our review is de novo. Earth Island Inst. v. Union Elec.

                                                 4
Co., 456 S.W.3d 27, 32 (Mo. banc 2015). While the procedural requirements of article III

are mandatory, not discretionary, “an act of the legislature approved by the governor

carries with it a strong presumption of constitutionality.” Hammerschmidt v. Boone

Cnty., 877 S.W.2d 98, 102 (Mo. banc 1994). “Therefore, this Court interprets procedural

limitations liberally and will uphold the constitutionality of a statute against such an

attack unless the act clearly and undoubtedly violates the constitutional limitation.” Id.

III.   SB 35 MET CONSTITUTIONAL PROCEDURAL REQUIREMENTS

       The coalition asserts SB 35 violates sections of the Missouri Constitution limiting

the manner in which the legislature may pass legislation by requiring that bills have a

single subject clearly expressed in the title of the bill as passed, that the section being

amended be fully set forth with the amendments clearly marked, and that the bill’s

original purpose not be changed. See Mo. Const. art. III, §§ 21, 23, 28. These limitations

are designed to prevent surprise or deception of legislators and the public as to the

purpose, subject, and effect of the proposed legislation. Calzone v. Interim Comm’r of

the Dep’t of Elementary & Secondary Educ., 584 S.W.3d 310, 315-17 (Mo. banc 2019).

They also are intended to prevent legislative logrolling – a process combining unrelated

amendments that on their own could not pass but together may muster a majority.

Hammerschmidt, 877 S.W.2d at 101.

       Applying these provisions to SB 35, the coalition notes that, prior to its repeal and

replacement in 2017, section 34.030 provided that the commissioner “shall negotiate all

leases and purchase all land, except for such departments as derive their power to acquire

lands from the constitution.” The commissioner’s purchasing power, therefore, did not

                                                 5
extend to the three Missouri state government agencies – DNR, the state highways and

transportation commission, and the department of conservation – that “derive their power

to acquire lands from the constitution.” 2 The coalition argues the legislature violated

article III, sections 21, 23, and 28 by expanding the scope of section 34.030 to include

DNR’s land purchases because that expansion caused SB 35 to address more than a

single subject, that subject was not clearly expressed in the bill’s title, and the purpose of

the bill changed when DNR was added.             This Court will address each of these

constitutional provisions in turn.

       A.     SB 35 Did Not Violate Article III, Section 23’s Single-Subject
              Requirement

       Section 23 of article III provides, in relevant part: “No bill shall contain more than

one subject which shall be clearly expressed in its title ….” SB 35’s final title was “An

act to repeal section 34.030, RSMo, and to enact in lieu thereof one new section relating

to state purchases of land.” The coalition argues land purchases by the commissioner are

a different subject from land purchases by DNR because the constitution gives DNR the

constitutional authority to purchase land itself. Mo. Const. art. IV, § 47(a). Therefore,




2
  See e.g. Mo. Const. art. IV, § 47(a) (A sales tax is imposed for DNR to fund the
“acquisition, development, maintenance and operation of state parks and state historic
sites in accordance with Chapter 253, RSMo .…”); § 253.040 (“[DNR] is hereby
authorized to accept or acquire by purchase, … any lands, or rights in lands, sites, objects
or facilities which in its opinion should be held, preserved, improved and maintained for
park or parkway purposes.”); Mo. Const. art. IV, § 41 (“[Department of conservation]
may acquire by purchase … all property necessary, useful or convenient for its purposes
.…); Mo. Const. art. IV, § 30(c) (“The highways and transportation commission shall
have authority to plan, locate, relocate, establish, acquire, construct, maintain, control,
and as provided by law to operate, develop and fund public transportation facilities ….”).
                                                 6
the coalition says, a bill that imposes notice and hearing requirements on other agencies

cannot also impose such requirements on DNR without violating the single-subject

requirement. The Court rejects this argument.

       Missouri law long has recognized that the test for whether a bill addresses a single

subject is not how the provisions relate to each other, but whether the provisions are

germane to the general subject of the bill. C.C. Dillon Co. v. City of Eureka, 12 S.W.3d,

322, 328 (Mo. banc 2000); accord State v. Mathews, 44 Mo. 523, 527 (Mo. 1869). The

provisions of the bill will be found germane to a single subject if “all provisions of the

bill fairly relate to the same subject, have a natural connection therewith or are incidents

or means to accomplish its purpose.” Hammerschmidt, 877 S.W.2d at 102. When

determining the subject, this Court will first look at the title of the bill, and “[t]o the

extent that the bill’s original purpose is properly expressed in the title to the bill, [the

Court] need not look beyond the title to determine the bill’s subject.” Id. In determining

whether this standard is met, this Court will look only at the bill as finally enacted. Mo.

State Med. Ass’n v. Mo. Dep’t of Health, 39 S.W.3d 837, 841 (Mo. banc 2001); Stroh

Brewery Co. v. State, 954 S.W.2d 323, 327 (Mo. banc 1997).

       As finally passed, SB 35’s title was “An act to repeal section 34.030, RSMo, and

to enact in lieu thereof one new section relating to state purchases of land.” The title

reveals the single subject of the bill is “state purchases of land.” A review of the content

of the bill shows that its provisions all relate to this single subject – its provisions include

placing a notice of intent to purchase on the agency’s website, sending notice to elected

officials, and holding public hearings about the land purchase, among other notice-related

                                                   7
requirements. Id. Every provision of SB 35 is germane to state land purchases and has a

“natural connection with and [is] incidental to accomplishing [a] single purpose,” West

Crown Plaza Hotel Co. v. King, 664 S.W.2d 2, 6 (Mo. banc 1984), whether that agency is

DNR or some other state agency, and whether the commissioner makes the purchase on

its behalf or the agency does so directly. Because “[n]o person reading this title would

misapprehend its real meaning or be misled as to the subject,” Mathews, 44 Mo. at 528,

the provisions relate to a single subject. West Crown Plaza, 664 S.W.2d at 6.

       B. SB 35 Has a Clear Title

       For similar reasons, this Court rejects the coalition’s argument that SB 35’s

subject is not clearly reflected in its title. The coalition argues SB 35’s title is deceptive

and misleading because, prior to 2017, section 34.030 did not regulate land purchases by

DNR and the bill title failed to provide notice that, thereafter, it would. This argument

ignores the nature of the clear-title requirement.

       The clear-title requirement “necessarily applies to the version of the bill that

passed, not the introduced version.” C.C. Dillon Co., 12 S.W.3d at 329. The test for

whether a title is clear is simply whether it indicates generally the subject of the bill.

St. Louis Health Care Network v. State, 968 S.W.2d 145, 147 (Mo. banc 1998). The title

cannot be so broad as to obscure the contents or render the single-subject requirement

meaningless. Id. Neither can a title be so narrow or underinclusive that it describes

certain particulars or details of the act rather than its broader subject with the result that

some provisions of the act do not conform to the restrictions listed in its title. Nat’l Solid

Waste Mgmt. Ass’n v. Dir. of Dep’t of Nat. Res., 964 S.W.2d 818, 821 (Mo. banc 1998).

                                                     8
         As an example, Health Care Network, 968 S.W.2d at 146, found the title “certain

incorporated and non-incorporated entities” was too broad because it could describe any

legislation that “affects, in any way, businesses, charities, civic organizations,

governments, and government agencies.” Id. at 148. By contrast, National Solid Waste

Management, 964 S.W.2d at 822, found the title “relating to solid waste management”

was unconstitutionally underinclusive because solid waste was a specific topic but the bill

also encompassed sections pertaining to hazardous waste, which is distinct from solid

waste.

         When a title is neither overly broad nor underinclusive, this Court will find it

complies with the clear title requirement. For example, in Missouri State Medical, 39
S.W.3d at 841, this Court approved the title “relating to health services” because the bill,

in fact, involved health care services and that description was sufficiently specific to

describe the subject of the bill without becoming too detailed.

         The title at issue here – a bill “relating to state purchases of land” – accurately

describes the subject addressed in the bill. It is not overbroad as in Health Care Network.

Contrary to the coalition’s argument in this Court, neither is it underinclusive as in

National Solid Waste Management merely because the title does not specifically name

DNR. The title “state purchases of land” is descriptive of the bills’ subject – purchases of

land by state agencies. DNR is a state agency. That prior versions of section 34.030 did

not include DNR among the state agencies regulated does not make the title’s description

of its subject inaccurate. Nothing in the clear-title requirement necessitates a title name

any state agency that will become subject to a bill’s provisions any more than it requires

                                                 9
the title to list every new duty imposed on agencies already subject to the prior version of

the statute.

       Indeed, the opposite is true – naming DNR in the title without naming the other

agencies affected by the bill would risk making the bill’s title underinclusive as it could

cause the title to list only some particulars or details of the act and could mislead the

reader into believing the bill covered only those particulars listed. See National Solid

Waste Management, 964 S.W.2d at 821. A title avoids being underinclusive or too

amorphous by stating the overall subject of the bill more generally in a manner that

encompasses the act’s subject as a whole. Here, “state purchases of land” states a clearly

expressed “broad umbrella category” that includes every topic in the bill. Jackson Cnty.

Sports Complex Auth. v. State, 226 S.W.3d 156, 161 (Mo. banc 2007). SB 35 meets the

clear-title requirement.

       C. SB 35 Does Not Violate the Original-Purpose Requirement

       The coalition also claims SB 35 violates section 21 of article III, which provides

“No law shall be passed except by bill, and no bill shall be so amended in its passage

through either house as to change its original purpose.”         The coalition argues the

amendments to SB 35 as it passed through the legislature violated this requirement

because the bill as first proposed did not regulate DNR but as passed did insert notice and

hearing requirements for certain land purchases by DNR. This change to include DNR,

an agency constitutionally authorized to purchase land itself, constituted a change in

purpose, the coalition argues.

       While the coalition is correct that the bill as first introduced did not impose

                                                10
requirements on DNR, the subsequently added requirements did not change the bill’s

original purpose. Original purpose is “the general purpose of the bill, not the mere details

through which and by which that purpose is manifested and effectuated.” Calzone, 584
S.W.3d at 317. The Court compares the purpose of the bill as first introduced with the

bill as finally passed. Id. at 318. “[A] bill’s original purpose is not limited to what is

stated in the bill’s original title ....” Id. (alterations in original); Jackson Sports Complex,
226 S.W.3d at 160. To the contrary, “[a]lterations that bring about an extension or

limitation of the scope of the bill are not prohibited.” Calzone, 584 S.W.3d at 317

(alteration in original); Stroh Brewery, 954 S.W.2d at 326. For these reasons, “this Court

rarely has invalidated legislation based upon an original purpose challenge.” Calzone,
584 S.W.3d at 317.

       Here, the bill’s original purpose was to impose more notice and hearing

requirements on state land purchases, and the final purpose remained the same – to have

more notice and hearings regarding such purchases than previously had been provided, a

purpose the State describes as “increasing transparency” of the land purchasing process.

Extending the reach of those notice and hearing provisions to include DNR necessarily

furthered, rather than changed, that purpose.

       The coalition argues that, were transparency of land purchases the original purpose

of the bill, the word “transparency” would be in the bill’s title, and it is not. And

assuming transparency was a part of the bills’ original purpose, the coalition argues the

purpose of adding DNR land purchases to the bill’s scope was to make those purchases

more cumbersome and difficult, due to an animus against DNR, not to increase

                                                  11
transparency. There are at least two problems with this argument.

       First, this Court determines a bill’s purpose from the nature of the bill’s

provisions, not from its title, as “the Constitution does not require that the original

purpose be stated anywhere, let alone in the title ….” Mo. State Med., 39 S.W.3d at 839.

And, as just discussed, that title can change as the bill progresses. Calzone, 584 S.W.3d

at 317.     Indeed, expanding a bill’s title “to reflect the commonality of all the subjects

contained in the bill is not a novel proposition. It is the process the legislature has

routinely used to accommodate amendments to a bill ….” Id. at 318.

       Second, the coalition’s argument as to why DNR was made subject to the bill

confuses the purpose of the legislation with the legislature’s alleged motive in passing the

bill. A bill is not made invalid because of an allegedly bad or secret motive, if it

otherwise has a single subject clearly expressed in its title and its purpose does not

change during the course of its legislative journey. Here, the subject of the bill was land

purchases by the State, that subject is clearly expressed in its title, and the purpose of the

bill as first proposed did not change with the addition of DNR. 3

       D.      SB 35 Was Not Required to Set Out in Full Other Statutes Regulating
               Land Purchases by DNR

       Section 28 of article III provides:

       No act shall be amended by providing that words be stricken out or
       inserted, but the words to be stricken out, or the words to be inserted, or the
       words to be stricken out and those inserted in lieu thereof, together with the
       act or section amended, shall be set forth in full as amended.


3
  Transparency is not an unusual purpose for passage of a Missouri statute. See, e.g.,
§ 610.010, et seq, RSMo 2016 (Missouri’s sunshine law).
                                             12
       The coalition argues SB 35 violates this provision because it does not set out in

full the words of the other statutory sections addressing DNR’s authority. Yet, the

coalition argues, adding a notice and hearing requirement to DNR land purchases must

necessarily affect those sections because it adds requirements not now in place.

Therefore, even though the new legislation does not impose duties on DNR that conflict

with those in existing law, the coalition argues SB 35 should be considered as if it

amended existing statutes governing DNR land purchases. This means that, to comply

with the requirement that statutory amendments be set out “together with the act or

section amended … in full as amended,” the text of SB 35 should have, but did not, set

out the text of each of these existing statutes, the coalition argues.

       Not surprisingly, the coalition cites no authority for this argument because it is

inconsistent with prior case law. “The fact that [a statute] has consequences for other

statutes does not bring it into conflict with [article] III, sec[tion] 28.” C.C. Dillon Co., 12
S.W.3d at 330 (first alteration in original); Boyd-Richardson Co. v. Leachman, 615
S.W.2d 46, 53 (Mo. banc 1981). The purpose of section 28 is not to make every new

statute dozens or hundreds of pages long by reprinting every existing law that touches on

the subject of the new legislation. Rather, the purpose of section 28 is to avoid confusion

and to ensure the legislature knows the content and effect of the amended law. Id. at 327.

SB 35 did just that. SB 35 set out how the law would read if enacted by highlighting the

new provisions, thereby preventing confusion and demonstrating the legislature was




                                                  13
aware of how section 34.030 would change after adoption of SB 35. 4

IV.     SECTION 40(3)’S PROHIBITION AGAINST SPECIAL LAWS DOES NOT
       APPLY TO LAWS APPLICABLE TO THE STATE AS A WHOLE

       The coalition’s final argument is a question of law, which this Court determines de

novo. ITT Commercial, 854 S.W.2d at 376. It argues SB 35 is an unconstitutional special

law under article III, section 40(30). Article III, section 40(30) states, in relevant part:

“The general assembly shall not pass any local or special law … where a general law can

be made applicable.” This means any party challenging a statute under this provision

must prove both the statute is local or special, and a general law could have been made

applicable. City of Aurora, Mo. v. Spectra Commc’n Grp., LLC, d/b/a/ CenturyLink, No.

SC96276, __ S.W.3d ___, at *11 (Mo. banc Dec. 24, 2019). Aurora held “if the line

drawn by the legislature is supported by a rational basis, the law is not local or special

and the analysis ends.” Id. at *18.

       This argument by the coalition is in some ways the inverse of its earlier argument

that, as amended, section 34.030 improperly included DNR within its scope along with

other state agencies. Here, the coalition argues section 34.030 as replaced violates article

III, section 40(30) because it does not also include the highways and transportation

commission and department of conservation within its scope. The coalition argues DNR,




4
  The Court also notes that, because SB 35 repealed and replaced rather than merely
amended section 34.030, it is questionable whether the changes had to be set forth in full.
See, e.g., State v. Murlin, 38 S.W. 923, 924 (Mo. 1897) (amending a statutory provision is
different from repealing and replacing a statutory provision); State ex. rel. K.D. v. Saitz,
718 S.W.2d 237, 240 (Mo. App. 1986) (“[Section 28] does not apply to the express repeal
of a section and the enactment of new sections which are in lieu of the repealed
                                               14
the department of conservation, and the highways and transportation commission are of

the same class because they all derive their land-purchasing authority from the

constitution; therefore, the law is special because it does not apply to all members of the

same class even though the legislation could have been extended to apply to these other

constitutional agencies.

       This Court rejects this argument for multiple reasons.       First, although these

agencies share common goals in conserving and overseeing management of state

resources, each agency is nonetheless tasked with distinct and separate purposes that do

not overlap with each other and, potentially, could at times be at odds with one another in

regard to uses of particular land. That may be one reason why the constitution created

them as different agencies in the first instance; if their purposes were identical, their

duties would all have been combined in a single agency. But those duties were not

combined because the people, in adopting the constitution, and the legislature, in

adopting governing statutes, recognized that each agency plays a related, but different,

role in the government of Missouri.

       For example, the department of conservation is tasked with management and

regulation of all of the state’s bird, fish, game, forestry, and wildlife resources. Mo.

Const. art. IV, § 40(a). By contrast, Missouri’s constitution charges DNR with the duty

to provide “environmental control and the conservation and management of natural

resources” – including the state’s park system. Mo. Const. art. IV, § 47; § 253.022. Yet




section.”).
                                               15
a third purpose is served by Missouri’s highways and transportation commission; it

oversees the state highway system and state transportation programs and facilities. Mo.

Const. art. IV § 29.      As this Court noted in Murray v. Missouri Highways and

Transportation Commission, 37 S.W.3d 228 (Mo. banc 2001), in rejecting a similar

special law challenge to a statutory framework that applied only to the highways and

transportation commission and not to local agencies with authority over local road

systems, “[w]hile other entities have responsibility for certain roads, there is no other

entity similarly situated to the [highways and transportation] commission” as “no other

entity has authority over all state transportation programs and related facilities ….” Id. at

237. Similarly, while DNR, the department of conservation, and the highways and

transportation commission may all be involved in regulating state land, our constitution

has given each a specific focus that distinguishes it from the others. By enacting a statute

that affects one but not the other two of these state agencies, the legislature has not

improperly treated members of the same class differently for these purposes.

       Were it otherwise, and were the legislature required to treat each state agency alike

in passing legislation merely because the constitution or laws give each duties relating to

land, or other potentially overlapping types of powers, then the many dozens of other

statutes governing and regulating these three agencies would be suspect as special

legislation as well, for each agency is necessarily subject to laws applicable only to its

performance of its constitutional and statutory duties. The coalition’s challenge here fails

because DNR is unique and no other agency has authority over the same natural

resources as it does.

                                                16
       There is another equally fundamental flaw in the coalition’s argument. Article III,

section 40 was born out of a need to prevent the legislature from enacting laws that

granted or denied rights and privileges to individuals, localities, or special groups.

Jefferson Cnty. Fire Prot. Dists. Ass’n v. Blunt, 205 S.W.3d 866, 868 (Mo. banc 2006),

overruled on other grounds by City of Aurora, No. SC96276, __ S.W.3d at *21. That was

necessary because, prior to the adoption of article III, section 40, up to 87 percent of bills

passed by the General Assembly did not focus on statewide legislation but rather were

laws addressing special or local issues such as acts to divorce couples, validate invalid

marriages, change interest rates for individual banks, and alter judicial proceedings in

individual cases, among other personal whims of the legislators. Id. at 868-69. 5

       DNR, by contrast, as Murray noted, is a department of the state that operates

statewide and was itself created by the Missouri Constitution. 37 S.W.3d at 237. SB 35

applies to all its land purchases across the state. “Special legislation refers to statutes that

apply to localities rather than to the state as a whole and statutes that benefit individuals

rather than the general public.” Jefferson Cnty., 205 S.W.3d at 868. For this reason,

State ex. inf. Danforth ex rel. Farmers’ Electric Co-op., Inc. v. State Environmental

Improvement Authority, 518 S.W.2d 68, 75 (Mo. banc 1975), found the special laws

prohibition inapplicable to an act creating an environmental control authority “to provide




5
  For further background about the history of the special laws provision, see Robert M.
Ireland, The Problem of Local, Private, and Special Legislation in the Nineteenth-
Century United States, 46 Am. J. Legal Hist. 271, 271 (2004), and Christopher L.
Thompson, Note, Special Legislation Analysis in Missouri and the Need for
Constitutional Flexibility, 61 Mo. L. Rev. 185, 192 (1996).
                                                17
for the conservation of the air, land and water resources of the state” because “[t]he law,

being statewide in application, is neither local nor special. … No special privilege has

been conferred upon one group to the exclusion of others.” Id. The prohibition against

special and local laws inherently does not apply to laws such as that in Danforth that

affect a state agency’s statewide operations.          Section 34.030, RSMo Supp. 2017,

similarly is a general law that applies equally throughout the state to the operation of a

state agency, not to individuals, special groups, or localities.

V.     CONCLUSION

       For the reasons set forth above, the circuit court’s judgment is affirmed.




                                                   _________________________________
                                                     LAURA DENVIR STITH, JUDGE


       All concur.




                                                  18